Citation Nr: 1609872	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  13-32 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for depressive disorder, NOS.

2.  Entitlement to an evaluation in excess of 10 percent prior to October 20, 2014 and in excess of 20 percent from that date for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  An August 2015 rating decision increased the evaluation to 20 percent effective October 20, 2014.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in November 2015.  A transcript is of record.


FINDINGS OF FACT

1.  The Veteran's depressive disorder, NOS, symptoms are productive of occupational and social impairment with deficiencies in most areas.

2.  The Veteran's left shoulder disability is characterized by flexion to 110 degrees with pain at 80 degrees and abduction to 100 degrees with pain at 70 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent for depressive disorder, NOS, have been met.  38 U.S.C.A. §§ 1155, 5103A (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.21, 4.130, Diagnostic Code 9434 (2015).

2.  The criteria for an evaluation of 20 percent for a left shoulder disability have been met for the entire appeals period.  38 U.S.C.A. §§ 1155, 5103A (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2015).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2014).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2015).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2015).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different levels of impairment can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In cases involving joints rated on the basis of limitation of motion, it must be considered whether an additional rating should be given for functional loss due to pain under 38 C.F.R. § 4.40 (including pain on use or during flare-ups) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  See De Luca  v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).


I.  Depressive Disorder, NOS

The Veteran testified at the November 2015 hearing that the assignment of a 70 percent evaluation would completely satisfy his appeal for an increased evaluation for depressive disorder, NOS.  Therefore, the grant of an evaluation of 70 percent is considered a complete grant of the benefits sought on appeal and the Board need not consider whether the Veteran is entitled to an evaluation greater than 70 percent.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.

The Veteran had a VA examination in April 2013 at which the examiner noted that the Veteran had a conspicuous tendency to minimize his psychiatric symptoms.  The examiner felt that this was likely why the Veteran had not volunteered concerns related to Vietnam at psychiatric treatment.  

On examination affect was narrow in range, constricted, and consistent with a depressed mood.  The Veteran reported feeling a little bit down, and the examiner noted low energy.  The Veteran said that he had to make himself get going.  He had some close friendships and good relationships with some family members.  The Veteran was oriented in all spheres and there was no evidence of thought disorder.  He initially denied problems with sleep, but then said that he was sometimes awakened from sleep by shoulder and back pain.  The Veteran had depressed mood, anxiety, chronic sleep impairment, and disturbance of motivation and mood.  The examiner noted great emotional distress when the Veteran talked about Vietnam, and there was likely some complication of psychiatric illness associated with Vietnam.  The examiner felt that the Veteran was not suicidal, although he had thought of suicide a couple of times.

The Veteran testified at the November 2015 hearing that during the past six to eight months he had been depressed most days, which was an increased over two to three years before.  He said that he thought of suicide on occasion and noted that he had a small social circle.  

In reviewing the record, the Board notes that the VA mental health treatment records beginning in October 2012 indicate that the major depressive disorder is mild or mild to moderate.  However, the VA examiner noted that the Veteran minimized his symptoms and avoided talking about Vietnam at treatment.  Therefore, the assessments from the treatment records is not given probative value.  

The Board concludes that the depressive disorder, NOS most closely approximates the criteria for a 70 percent evaluation and is manifest by occupational and social impairment with deficiencies in most areas.  Notably, the evidence shows that the Veteran has problems with establishing and maintaining effective relationships, difficulty sleeping, loss of motivation, anxiety, depression, disturbance of motivation and mood, and occasional suicidal thoughts.




B.  Left Shoulder Disability

The Veteran testified at the November 2015 hearing that the assignment of a 20 percent evaluation would completely satisfy his appeal for an increased evaluation for his left shoulder disability.  Therefore, the grant of an evaluation of 20 percent prior to October 20, 2014 is considered a complete grant of the benefits sought on appeal and the Board need not consider whether the Veteran is entitled to an evaluation greater than 20 percent.  

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder.  Nonunion of the clavicle or scapula without loose movement is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder; nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a. 

The Veteran had a VA examination in November 2012 at which he was diagnosed with a left winged scapula, status post lobectomy.  The examiner noted that the Veteran is right handed.  Range of motion of the left shoulder was flexion to 110 degrees with pain at 80 degrees and abduction to 100 degrees with pain at 70 degrees.  On repetitive testing there was no reduction in flexion and abduction.  The examiner noted that the left shoulder had less movement than normal, weakened movement, pain on movement, and deformity.  There was no ankylosis of the left shoulder.  The Veteran did not have a left acromioclavicular joint condition or any other impairment of the clavicle or scapula.

At an October 2014 VA examination the Veteran reported that the left shoulder was weaker than the right and that he could not reach up with the left like he could with the right.  Range of motion of the left shoulder was flexion to 88 degrees, abduction to 78 degrees, external rotation to 60 degrees, and internal rotation to 85 degrees.  The examiner noted that the Veteran was unable to reach overhead and could not perform heavy lifting with the left arm.  Functional ability was limited during flare-ups due to pain.  The Veteran did not have a left acromioclavicular joint condition or any other impairment of the clavicle or scapula.  He testified at the November 2015 hearing that he could not lift his left arm above the shoulder. 

The Board finds that the Veteran is entitled to an evaluation of 20 percent for a left shoulder disability prior to October 20, 2014 because the left shoulder is his minor shoulder and the record shows that he could not lift the left arm past shoulder level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  










ORDER

An initial evaluation of 70 percent for major depressive disorder, NOS, is granted.

An evaluation of 20 percent for a left shoulder disability is granted for the entire claims period.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


